     Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                                                   Cr. No. 4:89-CR-331

TOMMY ALEXANDER, SR.

                          MOTION FOR RESENTENCING

       Tommy Alexander has been in federal prison for thirty years. He files this

Motion for Resentencing because—considering the factors in 18 U.S.C. § 3553(a)—

he should not die there.

       The legal authority to reduce Mr. Alexander’s sentence is the First Step Act

of 2018, 1 which authorizes resentencing for those convicted of various cocaine-base

offenses prior to 2010. Mr. Alexander was sentenced to life in prison in 1990 for,

among other things, possession with intent to distribute cocaine base.

       As discussed below, Mr. Alexander is eligible for resentencing under the First

Step Act. In addition, Mr. Alexander’s guideline range would be significantly lower

today than it was thirty years ago. Then, his guideline range was 360 months to life.

If sentenced today, Mr. Alexander’s range would be 262-327 months. This means



1
 See First Step Act of 2018, PL 115-391, 132 Stat 5194, § 404(a)–(c) (Dec. 21, 2018) (“First Step
Act”).
      Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 2 of 12



that imposing a life sentence on Mr. Alexander today would involve a significant

upward departure.

         As of this filing, Mr. Alexander has served approximately 360 months

(without consideration of good time credits)—almost three years above the top of

the current Guideline range. He asks the Court to resentence him within the current

guideline range or to time-served, or alternatively, to have a resentencing at which

Mr. Alexander may be present pursuant to Federal Rule of Criminal 11.

         Mr. Alexander also requests that the Court consider the attached materials in

determining his sentence.

I.       Background
         In 1989, this Court sentenced Tommy Alexander to life in prison for

conspiring to distribute and distributing cocaine base and for being a felon in

possession of a firearm. Specifically, the PSR found that Mr. Alexander conspired

to and did distribute a total of 423.4 grams of cocaine base. 2

         At sentencing, the Court found that Mr. Alexander’s Guideline range was 360

months to life, and the Court sentenced Mr. Alexander to life in prison. Since Mr.

Alexander’s sentencing, Congress and the Sentencing Commission have modified

various statutes and sentencing guidelines to correct the disproportionate treatment

of cocaine-base offenses.


2
    See PSR ¶47.
                                           2
       Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 3 of 12



         These changes have reduced Mr. Alexander’s Guideline and statutory ranges.

If sentenced today, Mr. Alexander’s Guideline range would be 262-327 months. 3

         Mr. Alexander has been in prison for over thirty years 4 (without consideration

of good time credits)—already a significant upward departure from the top of his

current Guideline range.

                                             ****

         Next month, Tommy Alexander will be sixty-nine years old. He now has

grandchildren older than his own children were when he began this sentence. His

children and grandchildren feel his continued absence, and undersigned counsel

receives regular calls and correspondence from Mr. Alexander’s now-adult son

Tommy Alexander, Jr.

         Tommy, Jr. was nine years old when his father began this sentence. He reflects

with sadness on the difficulties of his father’s absence which have now reverberated

into a third generation.




3
  The 423.4 grams of cocaine base that Mr. Alexander possessed would today give him a base
offense level of 30 because this amount is more than 280 grams, but less than 840 grams. See
USSG § 2D1.1(c)(5). Mr. Alexander received an additional 4 points for being a leader or organizer
and an additional 2 points related to his convictions for possessing a firearm after being convicted
of a felony. See PSR ¶¶48–59. Given the new base offense level, Mr. Alexander’s total offense
level, with all applicable adjustments would be 36. Combined with an offense level of IV, see PSR
¶81, this offense level yields a guideline range of 262-327 months.
4
    See PSR, p.2 (noting that Mr. Alexander’s custody began on September 8, 1989).
                                                 3
       Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 4 of 12



          In 2012, Tommy Alexander, Sr. was diagnosed with prostate cancer, which

required surgery. 5 His cancer is now in remission, and he hopes to live out his

remaining years peacefully with his friends, children, and grandchildren who are

ready to welcome him back to the Houston area.6 Friends have written in support of

Mr. Alexander. 7 And an online petition for those supporting his release has received

over 200 signatures.8

          While incarcerated, Mr. Alexander has completed numerous educational

programs on topics from job interview mistakes to ancient wonders. 9 He has

completed the drug education program. Mr. Alexander’s counselor describes him as

“quiet and respectful” and “working daily to keep the unit clean,” also noting that

Mr. Alexander “stays out of trouble.”10

II.       The First Step Act

          The First Step Act became law on December 21, 2018. In its entirety, section

404 of that law provides:

              SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

5
    See Exh. 3, Summary Reentry Plan.
6
    See id.
7
    See Exh. 5, Letters.
8
    See Exhibit 4, Change. org Petition.
9
    See id.
10
     Exh. 3, Summary Reentry Plan.
                                            4
    Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 5 of 12




       (a) Definition Of Covered Offense.—In this section, the term
           “covered offense” means a violation of a Federal criminal statute,
           the statutory penalties for which were modified by section 2 or 3
           of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
           2372), that was committed before August 3, 2010.

       (b) Defendants Previously Sentenced.—A court that imposed a
           sentence for a covered offense may, on motion of the defendant,
           the Director of the Bureau of Prisons, the attorney for the
           Government, or the court, impose a reduced sentence as if sections
           2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;
           124 Stat. 2372) were in effect at the time the covered offense was
           committed.

       (c) Limitations.—No court shall entertain a motion made under this
           section to reduce a sentence if the sentence was previously
           imposed or previously reduced in accordance with the
           amendments made by sections 2 and 3 of the Fair Sentencing Act
           of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous
           motion made under this section to reduce the sentence was, after
           the date of enactment of this Act, denied after a complete review
           of the motion on the merits. Nothing in this section shall be
           construed to require a court to reduce any sentence pursuant to this
           section.

First Step Act of 2018, PL 115-391, 132 Stat 5194, § 404(a)–(c) (Dec. 21, 2018)

(hereinafter referred to and cited as the “First Step Act”).




                                             5
       Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 6 of 12



III.     Analysis

         A.    Mr. Alexander is eligible for a sentence reduction under the First
               Step Act.

         The First Step Act permits the Court to reduce Mr. Alexander’s sentence.

Counts 1-10 of the judgment in this case are “covered offenses” under § 404(a) of

the First Step Act because: (1) Section 2 of the Fair Sentencing Act of 2010 amended

21 U.S.C. § 841(b)(1)(A) and (B)—under which Mr. Alexander was convicted and

sentenced—by, among other things, increasing the quantity of cocaine base required

to support conviction under these statutes; and (2) Mr. Alexander committed his

offenses in 1989—well before August 3, 2010. See PSR ¶¶1-10; First Step Act §

404(a); see also Fair Sentencing Act of 2010, PL 111-220, 124 Stat 2372, § 2(a)(1)

(Aug. 3, 2010) (hereinafter referred to and cited as the “Fair Sentencing Act”).

         Importantly, eligibility for a First Step Act sentence reduction does not depend

upon the amount of cocaine base found in the PSR, but upon whether the offense of

conviction is a “covered offense,” as defined by the Act. See, e.g., United States v.

White, 4:99-cr-628 (S.D. Tex.) (Rosenthal, C.J.), at [Dkt. 274], attached as Exh. 1

(citing more than 40 cases on this point). Indeed, in a recent order addressing this

very issue, Chief Judge Rosenthal determined that the offense charged—not the

amount of drugs—determines whether an individual is eligible for First Step Act

resentencing. See id.



                                             6
     Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 7 of 12



       The Memorandum in that case summarized authorities from around the

country and concluded that “[a]lmost every court to address the issue” had held that

the statute of conviction controls eligibility. Id.

       This majority position has carried sway because the First Step Act’s text

requires it. Eligibility for relief under the Act turns upon whether the defendant has

been convicted of a “covered offense.” See First Step Act of 2018, PL 115-391, 132

Stat 5194, § 404(a) (Dec. 21, 2018) (hereinafter referred to and cited as the “First

Step Act”). The Act defines “covered offense” as “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010.” Id. (emphases added).

       As the majority of courts have held, this definition conditions eligibility upon

the “Federal criminal statute” that the defendant violated. If “the statutory penalties

for [the Federal criminal statute] were modified by section 2 or 3 of the Fair

Sentencing Act of 2010,” then the defendant’s violation of the statute constitutes a

covered offense.11 See id.

       It is beyond dispute that the statutory penalties for the statutes that Mr.

Alexander violated were modified by the Fair Sentencing Act of 2010. See Fair

Sentencing Act of 2010, Public Law 111–220; 124 Stat. 2372, attached as Exh. 2.


11
  The Act also requires that the violation was committed before August 3, 2010, which Mr.
Alexander’s was. See First Step Act § 404(a).


                                            7
    Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 8 of 12



As a result, the majority view discussed above makes Mr. Alexander eligible for

resentencing under the Act.

      B.    The 3553(a) factors support a reduction in Mr. Alexander’s
            sentence.

      For the reasons discussed above, this Court has the authority to reduce Mr.

Alexander’s sentence. It should do so because the second most severe sentence in

our system—life in prison—is greater than necessary to accomplish the goals set

forth in 18 U.S.C. 3553(a).

      Indeed, the following specific aspects of this case all support a sentence for a

determinate term of years—either within the Guidelines or at time served:

           The Guidelines: Sections 3553(a)(4), (5) and (6) support a sentence
            reduction.
      Section 3553(a)(4) expressly requires courts to consider the Guidelines. And

section 3553(a)(6), which requires the Court to consider the need to avoid

unwarranted disparities, further encourages such consideration. In this case, Mr.

Alexander has already served almost three years over (or approximately 110%

of) the top of the Guideline range. This is important. Both the Guidelines and the

need to avoid unwarranted disparities strongly weigh against requiring Mr.

Alexander to die in prison.




                                          8
       Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 9 of 12




                The History and Characteristics of the Defendant: Sections
                 3553(a)(1) supports a sentence reduction.
         Tommy Alexander is a sixty-nine year-old cancer survivor and grandfather.

His prison counselor describes him as “quiet and respectful” and “working daily to

keep the unit clean,” also noting that Mr. Alexander “stays out of trouble.” 12 Mr.

Alexander is now a different person than the one this Court sentenced 30 years ago.

                The Nature of the Offense: Sections 3553(a)(1) and (2)(A) both
                 support a sentence reduction.
         This offense was serious. But 30 years in prison is an incredibly serious

punishment—particularly when the top of the Guideline range is only around 27

years. And though Mr. Alexander did possess firearms, he never used violence or

threats to commit this offense. Mr. Alexander did not steal from anyone to commit

this offense. He did not lie to commit the offense—indeed, some of the case’s most

damning evidence came from Mr. Alexander’s own mouth when he freely described

himself as “a mastermind dope dealer” to a confidential informant.13

         To commit this offense, Mr. Alexander sold people something that they

desperately wanted. The substance that he sold destroyed many lives. And the

hysteria that emerged around this substance, including the racially disproportionate




12
     Exh. 3, Summary Reentry Plan, at 4.
13
     See PSR ¶
                                           9
   Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 10 of 12



punishments imposed upon those who used and sold it, destroyed many more—

including Mr. Alexander’s.

      Indeed, whether this Court reduces Mr. Alexander’s sentence or not, he has

lost his thirty years of his life because he sold crack cocaine. Reducing Mr.

Alexander’s sentence to one within the Guideline range (or to 30 years, or to any

other fixed term of years) in no way endorses his conduct. It simply acknowledges

that—serious though this offense was—it does not warrant the second most severe

sentence available to this Court. Indeed, the First Step Act itself and the retroactive

Guideline provisions in 18 U.S.C. § 3582 demonstrate the country’s recalibration

around appropriate punishments for cocaine-base offenses.

      Simply put, Mr. Alexander’s conduct as a drug dealer—while serious—was

not of such a character that the only punishment “sufficient, but not greater than

necessary” to punish him is life in prison. Thus, the 3553(a)(1) nature-of-the-offense

factor further supports a sentence reduction.

                                       ****

      In this way, the 3553(a) factors strongly support reducing Mr. Alexander’s

sentence.




                                          10
      Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 11 of 12



IV.     Conclusion

        For all of the reasons stated above, Mr. Alexander respectfully requests that

the Court resentence him under the First Step Act. He asks that this Court resentence

him to time served, or such other fixed term of years as the Court deems appropriate

under the 3553(a) factors.

        In the alternative, Mr. Alexander requests that the Court schedule a

resentencing hearing and that the Court direct the U.S. Marshals to produce Mr.

Alexander for the hearing.



                                        Respectfully submitted,
                                        MARJORIE A. MEYERS
                                        Federal Public Defender
                                        Southern District of Texas No. 3233
                                        Texas State Bar No. 14003750

                                        By /s/ John MacVane
                                        JOHN MACVANE
                                        Assistant Federal Public Defender
                                        Attorney in Charge
                                        Texas State Bar ID No. 24085444
                                        Southern District of Texas No. 2209776
                                        Attorneys for Defendant
                                        440 Louisiana, Suite 1350
                                        Houston, Texas 77002-1056
                                               Telephone: 713.718.4600
                                               Fax:        713.718.4610




                                          11
   Case 4:89-cr-00331 Document 296 Filed on 10/03/19 in TXSD Page 12 of 12




                         CERTIFICATE OF SERVICE

       I certify that on October 3, 2019, a copy of the foregoing was served by

Notification of Electronic Filing upon counsel for all parties

                                       /s/ John MacVane
                                       JOHN MACVANE




                      CERTIFICATE OF CONFERENCE

      I certify that I spoke with counsel for the government, Assistant United States

Attorney Eric Smith, who stated that the United States takes no position on this

motion.



                                       /s/ John MacVane
                                       JOHN MACVANE




                                         12
